Title: To James Madison from William Wirt, 11 January 1813
From: Wirt, William
To: Madison, James


Jany. 11. 8113 [1813]
I understand that we have lost Judge Tyler and that his place is to be immediately filled, will you give me leave to bring to your recollection for the appointment St Geo Tucker, late judge of our court of appeals. I do this without the privity of Judge Tucker much less without his authority; but I am under the impression that he will probably accept & I know of no one who would do more justice or honor to the appointment. I need not speak to you who know him so well, of Mr. Tuckers intellectual vigor, of his extensive legal science, or his most extraordinary habits of application to business. It may be proper tho’ to observe to you that Mr Ts resignation of his office in the court of appeals arose from causes very different & remote from either aversion or incapacity for business—his faculties are still in their zenith & he may long be highly useful to his country. It may be proper also to state to you that Mr. T is & has ever been a warm & undeviating friend & supporter of the administration: & is one of the few remaining soldiers of the Revolution. I am dear Sir yo. ob Sert.
Wm. Wirt
